Exhibit 10.38

 

Execution Version

 

AMENDMENT AND CONSENT TO

REVOLVING FACILITY CREDIT AGREEMENT

 

This AMENDMENT AND CONSENT TO REVOLVING FACILITY CREDIT AGREEMENT, dated as of
May 15, 2018 (the “Agreement”), is by and among ROYAL GOLD, INC., a corporation
organized under the laws of the State of Delaware, as a borrower (“Royal Gold”
or “Borrower”), RG ROYALTIES, LLC (f/k/a RG Mexico, Inc.), a limited liability
company organized under the laws of the State of Delaware, as a guarantor (“RG
Royalties”), ROYAL GOLD INTERNATIONAL HOLDINGS, INC., a corporation organized
under the laws of the State of Delaware, as a guarantor (“RG International”),
such additional guarantors from time to time party hereto, as guarantors (the
“Additional Guarantors” and together with RG Royalties and RG International,
collectively, the “Guarantors” and each, a “Guarantor”), those banks and
financial institutions identified as a “Lender” on the signature pages hereto
(individually, each a “Lender” and collectively, the “Lenders”), and THE BANK OF
NOVA SCOTIA, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

 

Recitals

A.          The Administrative Agent, the Lenders, the Borrower and the
Guarantors are parties to that certain Revolving Facility Credit Agreement,
dated as of June 2, 2017 (as amended, modified, supplemented and restated from
time to time, the “Credit Agreement”).

B.          The Borrower and certain of its Subsidiaries, including RGLD Gold
AG, a company incorporated under the laws of Switzerland with its registered
address at Baarerstrasse 71, 6300 Zug, Switzerland (“RGLD Gold AG”), desire to
effect a corporate reorganization, which will result in the revised corporate
structure set forth on Exhibit A attached hereto (the “Corporate
Reorganization”).

C.          The Borrower has requested that the Administrative Agent and the
Lenders constituting at least the Majority Lenders consent to the consummation
of the Corporate Reorganization.

D.          The Administrative Agent and the Lenders constituting at least the
Majority Lenders are willing to agree to such request, subject to and in
accordance with the terms and conditions set forth in this Agreement.

Agreement

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.         Defined Terms.  Capitalized terms used but not defined in this
Agreement shall have the meanings given thereto in the Credit Agreement.

2.         Amendments to the Credit Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 5 below, the Credit Agreement is hereby
amended as follows:

a.           The definitions of “Additional Guarantor,” “Guarantors,”
“Pledge  Agreements,” “RG Mexico,” and “Swiss Pledge Agreement” in Section 1.1
of the Credit Agreement are hereby amended and restated in their entirety as
follows:





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



“Additional Guarantor” means any direct or indirect Subsidiary of the Borrower
that has become a Guarantor pursuant to Section 11.1(s).

“Guarantors” means RG Royalties, RG International and each Additional Guarantor.

“Pledge Agreements” means the Canadian Pledge Agreement, the U.S. Pledge
Agreement, the Swiss Pledge Agreement and the UK Pledge Agreement, and any other
pledge and/or security documents executed pursuant to Section 11.1(s).

“RG Mexico” means RG Royalties (f/k/a RG Mexico, Inc., a Delaware corporation).
As of the First Amendment Effective Date, all references to “RG Mexico” in this
Agreement and the other Credit Documents will be deemed to be references to “RG
Royalties” mutatis mutandis.

“Swiss Pledge Agreement” means that certain Share Pledge Agreement, dated as of
the First Amendment Effective Date, between RGLD UK and the Administrative
Agent, in respect of the Shares of RGLD Gold AG, a company incorporated under
the laws of Switzerland, with registered address at Baarerstrasse 71, 6300 Zug,
Switzerland (CHE- 116.020.977).

b.          Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order therein:

“First Amendment Effective Date” means the first date that all of the conditions
in Section 5 of that certain Amendment and Consent to Revolving Facility Credit
Agreement, dated as of May 15, 2018, by and among Borrower, Guarantors,
Administrative Agent and Majority Lenders are satisfied.

“RGLD UK” means RGLD UK Holdings Limited, a company formed under the laws of
England and Wales.

“RG International” means Royal Gold International Holdings, Inc., a Delaware
corporation.

“RG Royalties” means RG Royalties, LLC, a limited liability company organized
under the laws of the State of Delaware and f/k/a RG Mexico, Inc.

“UK Pledge Agreement” means that certain Pledge Agreement, dated on or about the
First Amendment Effective Date, between RG International and the Administrative
Agent, in respect of the Shares of RGLD UK.

c.           Section 10.1(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(k)       Subsidiaries.  As of the First Amendment Effective Date, the chart
attached hereto as Schedule 10.1(k) accurately sets out the corporate structure
of the Borrower and all of its Subsidiaries and reflects (i) the inter-corporate
share ownership of each such Subsidiary and (ii) each Unrestricted Subsidiary.”

d.          Schedule 10.1(k) of the Credit Agreement is hereby amended by
replacing such Schedule in its entirety with Exhibit A attached hereto.





- 2 -

Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



3.         Consent to the Corporate Reorganization.  In accordance with Section
14.14(a) of the Credit Agreement, and subject to the terms and conditions
contained in this Agreement, the Administrative Agent and Lenders constituting
at least the Majority Lenders consent and agree that, notwithstanding the
current requirements of the Credit Agreement, including, without limitation,
Sections 11.1(s), 11.2(c), (g), (j) and (m) of the Credit Agreement, (a) the
Borrower and its Subsidiaries, including RGLD Gold AG, may consummate the
Corporate Reorganization and execute and deliver the documents contemplated
thereby, and (b) no Obligor shall be required to grant security over any Shares
in RG International or deliver any certificates representing any such Shares.

4.         Representations and Warranties; Reaffirmation of Security Interests.

a.           The Borrower and each other Obligor hereby (a) confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Obligor as of the date hereof except to the extent that any such representation
or warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date, and (b) covenants to
perform its respective obligations under the Credit Agreement.

b.          The Borrower and each other Obligor hereby further represents and
warrants that (i) this Agreement has been duly authorized, executed and
delivered by each of them, (ii) this Agreement is binding upon and enforceable
against each of them in accordance with its terms, (iii) no Default or Event of
Default has occurred and is continuing or will occur as a result of the
consummation of the transactions contemplated hereby, and (iv) the Recitals set
forth above are true and correct in all respects.

c.           As a condition to the Administrative Agent and the Lenders entering
into this Agreement, the Borrower and each other Obligor hereby irrevocably
confirms and agrees that each Pledge Agreement and the other Credit Documents
executed by the Borrower and/or any other Obligor, and all guaranties, grants of
security, debentures, mortgages, liens, deeds, pledges and rights thereunder,
are hereby continued, ratified and confirmed, remain in full force and effect,
remain fully perfected, and apply to the Credit Agreement as amended and
extended hereby.

5.         Conditions Precedent.  This Agreement shall become effective as of
the date hereof upon (and only upon) satisfaction of the following conditions
precedent:

a.           The Administrative Agent shall have received duly executed
originals of this Agreement from each Obligor and from the Majority Lenders;

b.          The Administrative Agent shall have received evidence that all
material governmental, shareholder, board of director and third party consents
and approvals necessary in connection with the execution, delivery and
performance of this Agreement and the other transactions contemplated thereby
have been obtained;

c.           The Administrative Agent shall have received a duly executed UK
Pledge Agreement and a duly executed Joinder Agreement, each from RG
International;

d.          The Administrative Agent shall have received a stock certificate
representing the Shares of RGLD UK pledged by RG International pursuant to the
UK Pledge Agreement, together with an undated stock power or other appropriate
instrument of transfer executed and delivered in blank by a duly authorized
officer of RG International;





- 3 -

Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



e.           The Administrative Agent shall have received a duly executed Swiss
Pledge Agreement from RGLD UK;

f.           The Administrative Agent shall have received a stock certificate
representing the Shares of RGLD Gold AG pledged by RGLD UK pursuant to the Swiss
Pledge Agreement, together with an undated stock power or other appropriate
instrument of transfer executed and delivered in blank by a duly authorized
officer of RGLD UK;

g.          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a certificate from the
secretary of each Obligor, including RG International, together with certified
copies of each of the following attachments:

(i)      copies of the articles of incorporation or other charter documents, as
applicable, of such Obligor certified to be true and complete as of a recent
date by the appropriate governmental authority of the jurisdiction of its
incorporation or organization;

(ii)     a copy of the bylaws or comparable operating agreement of such Obligor;

(iii)    copies of certificates of good standing, existence or its equivalent
with respect to such Obligor certified as of a recent date by the appropriate
governmental authorities of the jurisdiction of incorporation or organization
and each other jurisdiction in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect on the
business or operations of such Obligor;

(iv)    copies of resolutions of the board of directors of such Obligor
approving and adopting this Agreement, the transactions contemplated herein and
authorizing execution and delivery thereof; and

(v)      incumbency signatures of appropriate officers or authorized signatories
of such Obligor, including each officer or authorized signatory executing this
Agreement;

h.          The Administrative Agent shall have received a certificate of a
senior officer of the Borrower, in such capacity, certifying that, to the best
of his knowledge after due inquiry, (i) no Event of Default has occurred and is
continuing and (ii) all representations and warranties contained in the Credit
Documents are true and correct in all material respects; and

i.           The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent and Lenders, opinions of
legal counsel (including local counsel to the extent required by the
Administrative Agent) for the Obligors dated as of the date hereof and addressed
to the Administrative Agent and the Lenders.

6.         Limitation.  The consent evidenced by this Agreement is effective
only to the extent specifically set forth herein and shall be limited precisely
as written, and nothing in this Agreement shall be deemed to: (a) constitute a
waiver of compliance by the Borrower or any other Obligor with respect to any
other term, provision or condition of the Credit Agreement or any other Credit
Document; (b) constitute a consent to any other, further or future action,
undertaking, obligation, liability or departure other than as specifically
consented to hereby; or (c) waive, release, limit or prejudice any right or
remedy that the Administrative Agent or the Lenders at any time may now have or
may have in the future under or in connection with the Credit Agreement or any
other Credit Document.





- 4 -

Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



7.         Miscellaneous Provisions.

a.           This Agreement is a Credit Document.  The Credit Agreement (as
supplemented by this Agreement) and the other Credit Documents are hereby
ratified, approved, confirmed and continued in each and every respect, and the
parties hereto agree that the Credit Agreement and the other Credit Documents
remain in full force and effect in accordance with their respective
terms.  Nothing contained herein shall be construed to release, terminate or act
as a novation of, in whole or in part, any Credit Document or any guaranty,
lien, mortgage, deed, pledge or security interest granted pursuant thereto, each
of which remains in full force and effect.  All references to the Credit
Agreement in each of the Credit Documents and in any other document or
instrument shall hereafter be deemed to refer to the Credit Agreement as
supplemented hereby.  This Agreement shall not be construed as a waiver or
amendment of any other provision of the Credit Agreement or the other Credit
Documents or for any purpose, or a consent to any other, further or future
action on the part of the Borrower or the other Obligors that would require the
waiver or consent of the Lenders, except, in each case, as expressly set forth
herein.  Nothing in this Agreement shall affect, limit or impair the right of
the Administrative Agent and the Lenders to demand compliance by the Obligors
with all of the terms and conditions of the Credit Agreement and the other
Credit Documents in all other instances.

b.          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, excluding that body of law relating to
conflict of laws.

c.           This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  This Agreement may be validly executed
and delivered by facsimile, portable document format (.pdf) or other electronic
transmission, and a signature by facsimile, portable document format (.pdf) or
other electronic transmission shall be as effective and binding as delivery of a
manually executed original signature.

d.          The execution, delivery and effectiveness of this Agreement shall
not prejudice, limit, or operate, or be deemed to operate, as a waiver of, any
rights, powers or remedies of the Administrative Agent or the Lenders under the
Credit Agreement or any other Credit Document or constitute a waiver of any
provision thereof, except as expressly set forth herein.

e.           This Agreement shall be binding upon and inure to the benefit of
the Lenders, the Borrower and the other Obligors, and their respective
successors and assigns permitted by the Credit Agreement.

f.           The Borrower shall pay all reasonable costs, fees and expenses paid
or incurred by the Administrative Agent incident to this Agreement and the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and expenses of the Administrative Agent’s counsel in connection
with the negotiation, preparation, delivery and execution of this Agreement and
any related documents and instruments.

 



- 5 -

Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.

 

Borrower:

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Guarantor:

 

 

 

RG ROYALTIES, LLC

 

 

 

 

 

By: Royal Gold, Inc., its sole member

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Guarantor:

 

 

 

ROYAL GOLD INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Administrative Agent:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lender:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Lender:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Lender:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Lender:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Lender:

 

 

 

BANK OF MONTREAL, CHICAGO BRANCH

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Lender:

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Lender:

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



 

Lender:

 

 

 

NATIONAL BANK OF CANADA

 

 

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 





Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------

 



Exhibit A

 

Schedule 10.1(k)

 

Subsidiaries and Unrestricted Subsidiaries

 

(see attached)

Royal Gold / BNS / Amendment and Consent (Reorganization)

--------------------------------------------------------------------------------